Citation Nr: 1133479	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left upper extremity injury including radiculopathy (claimed as left shoulder and arm injury).

3.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2007 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of the hearing is of record.

In January 2009, the Board, in pertinent part, denied service connection for bilateral hearing loss.  In addition, the Board remanded the issues of entitlement to service connection for left upper extremity and cervical spine disabilities to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

The Veteran appealed, in pertinent part, the Board's denial of his hearing loss claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated that portion of the Board's January 2009 decision that had denied this issue and remanded the matter for further actions consistent with a December 2009 Joint Motion For An Order To Remand, In Part, The Board Decision And Incorporating The Terms Of This Remand (Joint Motion).

Additionally, in January 2010, the AMC re-adjudicated the Veteran's claims for service connection for left upper extremity and cervical spine disabilities.  Upon a continued denial of these issues, the AMC issued a supplemental statement of the case (SSOC) and returned the claims file to the Board for further appellate review.  In March 2010, the Board, denied the claim for service connection for a right knee disorder and remanded the issues of entitlement to service connection for bilateral hearing loss, residuals of a left upper extremity injury, and a cervical spine disability for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that the issue of entitlement to service connection for residuals of a right ankle sprain was also remanded by the Board in March 2010, and in January 2011 the RO/AMC granted service connection for arthritis and chronic sprain of the right ankle.  Thus, the appeal is limited to the issues set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claims.

Bilateral Hearing Loss

In the March 2010 remand, the Board noted that testing completed at a VA audiological examination in June 2006 revealed mild to moderate bilateral sensorineural hearing loss.  The examiner, however, was unable to render an opinion as to the etiology of this disability "without resort to mere speculation."  According to the examiner, service treatment records provided no documentation of hearing loss.  

However, the Veteran contends that his in-service responsibilities involved active duty aboard an aircraft carrier and that such service exposed him to "intense noise . . . [from] internal combustion engines, jet engines, heavy machinery, gunfire, aircraft, and acoustic trauma."  He also maintains that he has experienced hearing problems since service.  In particular, he asserts that his hearing acuity was worse at the time of his discharge from service in July 1970 than it was at the time he entered active duty in September 1966.  Service personnel records confirm the Veteran's Navy service aboard a ship as well as his foreign and/or sea service for approximately 10 1/2 months.

In the March 2010 remand, the Board directed that the Veteran be scheduled for a VA audiological evaluation to determine the nature and extent of any bilateral hearing impairment and for an opinion as to whether any such currently diagnosed disorder is related to service.  The examiner was requested to express an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that such disorder had its clinical onset in service or is otherwise related to active service.  In rendering such conclusion, the examiner was specifically directed to address the Veteran's contentions that his in-service responsibilities aboard an aircraft carrier exposed him to "intense" noise and that his hearing acuity worsened during his active duty. 

Pursuant to the March 2010 remand instructions, the Veteran was provided with a VA audiological examination in June 2010 with the same audiologist who provided the June 2006 examination.  The examiner indicated that she reviewed the claimed file and the Veteran's medical records and stated that there was no audiometric data in the service treatment records or within one year of discharge, and that there was only an inadequate whisper test at separation.  Audiological testing showed moderate to moderately severe sensorineural hearing loss on the right and mild to moderate sensorineural hearing loss on the left.  With regards to whether the Veteran's hearing loss was due to military noise exposure, the examiner could not "resolve this issue without resort to mere speculation."  The examiner explained that there was no audiometric data in the claims file during active duty or recently afterwards.  The examiner also reported that VA has determined that whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  It was noted that whispered vice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  

However, the Board notes that the examiner failed to address the Veteran's contentions that his in-service responsibilities aboard an aircraft carrier exposed him to "intense" noise and that his hearing acuity worsened during his active duty, as requested by the Board in the March 2010 remand instructions.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, in a recent case, Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Thus, this issue must be remanded for compliance with the March 2010 Board remand and for further clarification of the reasons for the examiner's conclusion.


Left Upper Extremity & Cervical Spine

The Veteran, through his representative, now argues that his current cervical spine disability and left upper extremity condition are secondary to his service-connected arthritis and chronic sprain of the right ankle.  The Board notes that the Veteran was granted service connection for the latter disability during the course of this appeal, in January 2011.  The Veteran's representative alleges that the Veteran has had an altered gait and balance for years because of his ankle, and thus, secondary service connection should be considered.  Currently, there is no medical evidence which even suggests that there is any possible relationship between the left upper extremity and cervical spine conditions and the Veteran's right ankle condition.  However, the Veteran has not been provided notice as to how to substantiate his claims for service connection for a left upper extremity and cervical spine conditions on a secondary basis.  Thus, corrective notice can be provided on remand.

Additionally, with regards to the Veteran's claim for service connection for residuals of a left upper extremity injury including radiculopathy (claimed as left shoulder and arm injury), the Board notes that the Veteran was provided with a VA neurological disorders examination in July 2006 to evaluate his left upper extremity.  The examiner indicated at that time that the clinical evidence for a radiculopathy or neuropathy is at best meager.  Additionally, the Veteran underwent a VA joints examination in August 2006.  The examiner found that the left wrist had a positive Phalen's sign.  The examiner noted that the left wrist was without a current diagnosis and, therefore, an opinion was not warranted.   However, the examiner did opinion that the current complaints of left wrist pain are less likely than not a result of his active duty or a motor scooter accident therein.  The examiner also stated that an incidental finding of degenerative changes of the left elbow is less likely than not a result of the Veteran's in-service injury of being hit by a motor scooter.

Subsequent to the Board's March 2010 remand, the report of a September 2006 nerve conduction and electromyography (EMG) of the left upper extremity was associated with the claims file.  Such revealed evidence of a mild left carpal tunnel syndrome, while there was no electrical evidence of cervical radiculopathy by this test.  Also, a private whole body nuclear medicine bone scan performed in September 2006 showed the appearance of gouty arthropathy with increased isotope activity in the left elbow.  

The Board notes that the diagnosis of mild left carpal tunnel syndrome and the finding of the appearance of gouty arthropathy with increased isotope activity in the left elbow were not of record at the time of the July 2006 and August 2006 VA examinations.  Thus, the Board finds that the Veteran should be provided with another VA neurological examination to obtain an opinion as to whether it is more likely, less likely, or at least as likely as not that any current left upper extremity condition is related to active service.  Further, although there is no evidence of record suggesting a relationship between the Veteran's left upper extremity disorder and his right ankle condition at this time, as the Veteran is having his left arm examined anyway, an opinion as to secondary service connection can also be requested. 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection as secondary to a service-connected disability.

2.  Return the claims file and the June 2010 VA examination report to the conducting examiner, if available, for consideration and discussion of the Veteran's contentions that his in-service responsibilities aboard an aircraft carrier exposed him to "intense" noise and that his hearing acuity worsened during his active duty.  The examiner should indicate whether review of these contentions changes her conclusion during the June 2006 and June 2010 examinations that she cannot resolve question "without resort to mere speculation."  

In addition, the examiner should provide a detailed explanation as to why the absence of audiogram findings during service or shortly thereafter prevent her from providing an opinion as to the relationship between the Veteran's current hearing loss and service (i.e. why is such evidence (audiograms during or shortly after service) so important when determining the cause of the Veteran's current hearing loss).  Her discussion should address whether there are other post service factors that impact her ability to determine whether the Veteran's in-service noise exposure is related to the Veteran's current hearing loss.  Complete rationale should be given for all opinions reached.

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled.

3.  The RO/AMC should schedule the Veteran for a VA neurological examination to determine the nature of any current left upper extremity disability and to provide an opinion as to its possible relationship to service or service-connected right ankle disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any left upper extremity condition identified.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left upper extremity disability arose during service or is related to an event during service, including being struck by a motorcycle.  If the examiner finds the condition is less likely to be the result of service, then the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that the left upper extremity disability is caused by or aggravated (permanent worsening of the underlying condition) by the service-connected arthritis and chronic sprain of the right ankle.  If the examiner finds that the left upper extremity disability is aggravated by the service connected right ankle disability, then the examiner should quantify, if possible, the extent to which the left upper extremity disability has been permanently worsened by the right ankle disorder.

The examiner should provide an explanation as to the medical basis for the opinions expressed.

4.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical examinations and opinions are responsive to and in complete compliance with the directives of this remand, and if they are not, the RO/AMC should implement corrective procedures.

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


